DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.
Claims 1, 12 and 17 have been amended by Applicant.

Response to Arguments

Regarding 35 USC § 103 rejection:  Applicant' s arguments with respect to claims 1-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 20140109717 A1) in view of Kim et al. (US 20200353925 A1).
Regarding Claim 1, Maruyama teaches a system for dynamically maintaining a vehicle speed during a change in road grade (Maruyama, [0052] “vehicle speed maintenance depression amount without modification, when there is a change in a road slope”), the system comprising: a first sensor configured to detect an amount of depression of an accelerator pedal of a vehicle (Maruyama, Fig 3 (21) - accelerator pedal sensor, [0049] “an accelerator pedal sensor…that detects the amount of depression of the accelerator pedal…as a pedal depression amount”); a second sensor configured to monitor the vehicle speed (Maruyama, Fig 3 (22) - vehicle speed sensor, [0049] “a vehicle speed sensor…that detects a traveling speed (vehicle speed V) of the motor vehicle”); and a vehicle speed control module including a processor (Maruyama, [0048] “The reaction force control unit...is constituted of a CPU…includes…a vehicle speed maintenance depression amount setting unit…that sets a vehicle speed maintenance depression amount”), and prior to receiving a user input for maintaining the vehicle speed (Maruyama, [0032] “maintain a constant speed…before the driver attempts to accelerate rapidly”) , the processor configured to: receive, from the first sensor, an indication that the accelerator pedal is depressed (Maruyama, [0049] “The reaction force control unit…is configured to receive signals from an accelerator pedal sensor…that detects the amount of depression of the accelerator pedal…as a pedal depression amount”); receive, from the second sensor, an indication of the vehicle speed (Maruyama, [0049] “The reaction force control unit…is configured to receive signals from...a vehicle speed sensor…that detects a traveling speed (vehicle speed V) of the motor vehicle”) ; determine that the accelerator pedal has been depressed within a threshold depression amount for a threshold time period (Maruyama, [0024] “the accelerator pedal reaction force control device…within a predetermined time period”); determine that the vehicle speed has been maintained within a threshold speed for the threshold time period (Maruyama, [0057] “The cruising state determination unit…determines that the motor vehicle is in the cruising state when the vehicle speed V is maintained within a predetermined vehicle speed range (e.g., maximum vehicle speed Vmax-minimum vehicle speed Vmin&lt;5 km/h) for a predetermined time period (e.g., 10 sec)”); automatically adjust a load on a power source of the vehicle to maintain the vehicle speed during the change in the road grade (Maruyama, [0053] “vehicle speed maintenance depression amount…is determined such that a drive force sufficient to maintain a constant speed can be obtained even when there is some change in the traveling state of the motor vehicle, such as the road slope”).  

Maruyama does not teach determine whether the change in the road grade is less than a threshold grade; and based on a determination that the change in the road grade is less than the threshold grade.  However, Kim teaches these limitations.

Kim teaches determine whether the change in the road grade is less than a threshold grade (Kim, [0134] “the control unit…determines whether the road having a gradient less than the predetermined value”); and based on a determination that the change in the road grade is less than the threshold grade (Kim, [0134] “upon determining that the gradient of the road on which the vehicle…is located is less than the predetermined value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama to include determine whether the change in the road grade is 
Regarding Claim 2, Maruyama teaches the system of claim 1, wherein the processor is further configured to: receive, from the first sensor, a subsequent indication that the accelerator pedal has been depressed greater than the threshold depression amount (Maruyama, “the accelerator pedal is depressed by an amount greater than or equal to the vehicle speed maintenance depression amount”); and based on the received subsequent indication, stop automatically adjusting the load on the power source (Maruyama, [0052] “vehicle speed maintenance depression amount without modification, when there is a change in a road slope”), wherein adjusting the load on the power source maintains the vehicle speed during the change in the road grade (Maruyama, [0053] “vehicle speed maintenance depression amount…is determined such that a drive force sufficient to maintain a constant speed can be obtained even when there is some change in the traveling state of the motor vehicle, such as the road slope”).  

Regarding Claim 6, Maruyama teaches the system of claim 1, wherein the processor is further configured to: automatically adjust the load on the power source to maintain the vehicle speed during the change in the road grade (Maruyama, [0053] “vehicle speed maintenance depression amount…is determined such that a drive force sufficient to maintain a constant speed can be obtained even when there is some change in the traveling state of the motor vehicle, such as the road slope”).  Maruyama does not teach based on a determination that the change in the road grade is greater than the threshold grade.  However, Kim teaches this limitation (Kim, [0129] “when the road on which the vehicle…is located has a gradient.…equal to or greater than a predetermined value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama to include determination that the change in the road grade is greater than the threshold grade as taught by Kim in order to “may search for a different position for stopping the vehicle…without starting the control of stopping the travel of the vehicle” (Kim, [0127]).
Regarding Claim 8, Maruyama teaches the system of claim 1, wherein automatically adjusting the load on the power source comprises: determining that the change in the road grade is a positive change (Maruyama, [0050] “when the road on which the vehicle is traveling currently has an upward slope”); and automatically increasing the load on the power source to maintain the vehicle speed (Maruyama, “[0050] “when the road on which the vehicle is traveling currently has an upward slope, the driving resistance is large and a drive force larger than when the vehicle is traveling on a flat road is necessary”).   

Regarding Claim 9,  Maruyama teaches the system of claim 1, wherein automatically adjusting the load on the power source comprises: determining that the change in the road grade is a negative change (Maruyama, [0050] “when the road on which the vehicle is traveling currently is flat or has a downward slope”); and automatically decreasing the load on the power source to maintain the vehicle speed (Maruyama, [0050] “it is determined that the vehicle is in a state in which it is easy to make the vehicle travel at a constant speed”).

Regarding Claim 10,  Maruyama teaches the system of claim 1, wherein automatically adjusting the load on the power source further comprises automatically adjusting a braking force applied to the vehicle to maintain the vehicle speed (Maruyama, [0053] “vehicle speed maintenance depression amount…is determined such that a drive force sufficient to maintain a constant speed can be obtained even when there is some change in the traveling state of the motor vehicle, such as the road slope”).  

Regarding Claim 17, Maruyama teaches a method for dynamically maintaining a vehicle speed during a change in road grade prior to receiving a user input for maintaining the vehicle speed (Maruyama, [0052] “vehicle speed maintenance depression amount without modification, when there is a change in a road slope”, [0032] “maintain a constant speed…before the driver attempts to accelerate rapidly”),the method comprising: receiving, from a first sensor of a vehicle, an indication that an accelerator pedal of the vehicle is depressed (Maruyama, [0049] “The reaction force control unit…is configured to receive signals from an accelerator pedal sensor…that detects the amount of depression of the accelerator pedal…as a pedal depression amount”); determining, by a processor of a vehicle speed control module (Maruyama, [0048] “The reaction force control unit...is constituted of a CPU…includes…a vehicle speed maintenance depression amount setting unit…that sets a vehicle speed maintenance depression amount”), that the accelerator pedal has been depressed within a threshold depression amount for a threshold time period (Maruyama, [0024] “the accelerator pedal reaction force control device…within a predetermined time period”); receiving, from a second sensor of the vehicle, an indication of the vehicle speed (Maruyama, [0049] “The reaction force control unit…is configured to receive signals from...a vehicle speed sensor…that detects a traveling speed (vehicle speed V) of the motor vehicle”); determining, by the processor, that the vehicle speed has been maintained within a threshold speed for the threshold time period (Maruyama, [0057] “The cruising state determination unit…determines that the motor vehicle is in the cruising state when the vehicle speed V is maintained within a predetermined vehicle speed range (e.g., maximum vehicle speed Vmax-minimum vehicle speed Vmin&lt;5 km/h) for a predetermined time period (e.g., 10 sec)”); automatically adjusting, by the processor, a load on a power source of the vehicle to maintain the vehicle speed during the change in the road grade (Maruyama, [0053] “vehicle speed maintenance depression amount…is determined such that a drive force sufficient to maintain a constant speed can be obtained even when there is some change in the traveling state of the motor vehicle, such as the road slope”).  
Maruyama does not teach determining whether the change in the road grade is less than a threshold grade; and based on a determination that the change in the road grade is less than the threshold grade.  However, Kim teaches these limitations.

Kim teaches determining whether the change in the road grade is less than a threshold grade (Kim, [0134] “the control unit 100 determines whether the road having a gradient less than the predetermined value”); and based on a determination that the change in the road grade is less than the threshold grade (Kim, [0134] “upon determining that the gradient of the road on which the vehicle…is located is less than the predetermined value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama to include determining whether the change in the road grade is less than a threshold grade as taught by Kim in order to prevent collision by delaying “the time point of stopping the vehicle…until a road having no inclination or having a gradient less than or equal to a predetermined value is secured with a predetermined distance”(Kim, [0135]).
Regarding Claim 18, Maruyama teaches the method of claim 17 further comprising: receiving, from the first sensor, a subsequent indication that the accelerator pedal has been depressed greater than the threshold depression amount Maruyama, “the accelerator pedal is depressed by an amount greater than or equal to the vehicle speed maintenance depression amount”); and based on the received subsequent indication, stopping, by the processor, the automatic adjusting of the load on the power source (Maruyama, [0052] “vehicle speed maintenance depression amount without modification, when there is a change in a road slope”), wherein adjusting the load on the power source maintains the vehicle speed during the change in the road grade (Maruyama, [0053] “vehicle speed maintenance depression amount…is determined such that a drive force sufficient to maintain a constant speed can be obtained even when there is some change in the traveling state of the motor vehicle, such as the road slope”).  

Claims 3-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 20140109717 A1) in view of Kim et al. (US 20200353925 A1) in further view of Lian et al. (US 20160280204 A1).
Regarding Claim 3, Maruyama teaches the system of claim 1, wherein the processor (Maruyama, [0048] “The reaction force control unit…is constituted of a CPU” ).  Maruyama does not teach based on a determination that the change in the road grade is greater than the threshold grade.  However, Kim teaches this limitation (Kim, [0129] “when the road on which the vehicle…is located has a gradient.…equal to or greater than a predetermined value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama to include determination that the change in the road grade is greater than the threshold grade as taught by Kim in order to “may search for a different position for stopping the vehicle…without starting the control of stopping the travel of the vehicle” (Kim, [0127]).
Maruyama also does not teach determine whether the change in the road grade is greater than a second threshold grade, the second threshold grade being greater than the threshold grade.  However, Lian teaches these limitations.
Lian teaches determine whether the change in the road grade is greater than a second threshold grade (Lian, Fig 6 Step S609), the second threshold grade being greater than the threshold grade (Lian, [0052] “the road is descent and the slope of the road is greater than or equal to a second slope threshold.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama to include a second road grade threshold as taught by Lian in order to determine the load needed from the power source to maintain the vehicle speed at various locations.
Regarding Claim 4, Kava teaches the system of claim 3, wherein the processor (Maruyama, [0048] “The reaction force control unit…is constituted of a CPU” ) of the vehicle to maintain the vehicle speed during the change in the road grade (Maruyama, [0053] “vehicle speed maintenance depression amount…is determined such that a drive force sufficient to maintain a constant speed can be obtained even when there is some change in the traveling state of the motor vehicle, such as the road slope”)  Maruyama does not teach is further configured to: based on a determination that the change in the road grade is greater than the second threshold grade, refrain from automatically adjusting the load on the power source.  However, Lian teaches these limitations.

Lian teaches based on a determination that the change in the road grade is greater than the second threshold grade (Lian, [0052] “the road is descent and the slope of the road is greater than or equal to a second slope threshold”), refrain from automatically adjusting the load on the power source (Lian, [0040] “…when the vehicle is driving downhill, the driving resistance may be completely overcome by gravity inertia, and thus the required torque is small. In this case, the engine may be configured to stop, a clutch may be released totally…”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama to include refraining from automatically adjusting the load on the power source as taught by Lian in order to conserve fuel that would otherwise be consumed.

Regarding Claim 5,  Maruyama teaches the system of claim 3, wherein the processor (Maruyama, [0048] “The reaction force control unit…is constituted of a CPU” ) is further configured to: determine (Maruyama, Fig 3 (21) - accelerator pedal sensor, [0049] “an accelerator pedal sensor…that detects the amount of depression of the accelerator pedal…as a pedal depression amount”); a second sensor configured to monitor the vehicle speed (Maruyama, Fig 3 (22) - vehicle speed sensor, , and automatically adjust the load on the power source to maintain the vehicle speed during the change in the road grade (Maruyama, [0053] “vehicle speed maintenance depression amount…is determined such that a drive force sufficient to maintain a constant speed can be obtained even when there is some change in the traveling state of the motor vehicle, such as the road slope”)

Maruyama does not teach based on a determination that the change in the road grade is less than the second threshold grade.  However, Lian teaches this limitation (Lian, [0099] “determined whether the road is descent and the slope of the road is less than a second slope threshold”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murayama to include a second road grade threshold as taught by Lian in order to “infer the power level desired by the driver” to determine the load needed from the power source to maintain the vehicle speed at various locations.
Regarding Claim 19, Maruyama teaches the method of claim 17.  Maruyama does not teach further comprising: based on a determination that the change in the road grade is greater than the threshold grade However, Kim teaches this limitation (Kim, [0129] “when the road on which the vehicle…is located has a gradient.…equal to or greater than a predetermined value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama to include determination that the change in the road grade is 
Maruyama also does not teach determining, by the processor, whether the change in the road grade is greater than a second threshold grade, wherein the second threshold grade is greater than the threshold grade.  However, Lian teaches these limitations.
Lian teaches determine whether the change in the road grade is greater than a second threshold grade (Lian, Fig 6 Step S609), the second threshold grade being greater than the threshold grade (Lian, [0052] “the road is descent and the slope of the road is greater than or equal to a second slope threshold.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama to include a second road grade threshold as taught by Lian in order to determine the load needed from the power source to maintain the vehicle speed at various locations.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 20140109717 A1) in view of Kim et al. (US 20200353925 A1) in further view of Namuduri et al. (US 20180105158 A1).

Regarding Claim 7, Maruyama teaches the system of claim 1.  Maruyama does not teach wherein the vehicle further comprises a third sensor configured to measure the road grade, and wherein comprises: detecting a location of the vehicle using GPS data; determining the road grade at the location of the vehicle from the GPS data; and 4886-5321-7029 v.1-3-Application No. 16/574,972Attorney Docket No. 57146.47US01supplementing the determined road grade from the GPS data with a measured road grade from the third sensor to determine a composite road grade measurement.  However, Namuduri teaches these limitations.

Namuduri teaches the vehicle further comprises a third sensor configured to measure the road grade, and wherein comprises: detecting a location of the vehicle using GPS data (Namuduri, [0037]  “A global positioning system (GPS) signal…provides the location of the host vehicle”); determining the road grade at the location of the vehicle from the GPS data (Namuduri, [0050]  “road grade of upcoming route segments can be estimated using…GPS position measurements”); and 4886-5321-7029 v.1-3-Application No. 16/574,972Attorney Docket No. 57146.47US01supplementing the determined road grade from the GPS data with a measured road grade from the third sensor to determine a composite road grade measurement (Namuduri, [0049] “a downhill estimator model…to account for road grade conditions to predict upcoming vehicle acceleration. Input from an external server…(e.g., a map database) may include a signal…indicative of road grade information derived from external sources…may also rely on data measured at the vehicle from the sensor suite…such as a signal…indicative of road grade at the host vehicle location”, [0050] “road grade of upcoming route segments can be estimated using map data and GPS position measurements”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama to determine a composite road grade measurement from GPS data and measured road grade data as taught by Namuduri in order to determine a more accurate road grade at various locations.
Maruyama also does not teach determining whether the change in the road grade is less than the threshold grade.  However, Kim teaches these limitations.
Kim teaches determine whether the change in the road grade is less than a threshold grade (Kim, [0134] “the control unit…determines whether the road having a gradient less than the predetermined value”); and based on a determination that the change in the road grade is less than the threshold grade (Kim, [0134] “upon determining that the gradient of the road on which the vehicle…is located is less than the predetermined value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama to include determine whether the change in the road grade is less than a threshold grade as taught by Kim in order to prevent collision by delaying “the time point of stopping the vehicle…until a road having no inclination or having a gradient less than or equal to a predetermined value is secured with a predetermined distance”(Kim, [0135]).
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 20140109717 A1) in view of Kim et al. (US 20200353925 A1) in further view of Kava et al. (US 20170297563 A1).

Regarding Claim 11, Maruyama teaches the system of claim 1.  Maruyama does not teach further comprising a server configured to store information related to the road grade detected at different locations along a road, wherein the processor is further configured to: monitor changes in the vehicle speed in real time; compare the changes in the vehicle speed with the detected road grade at the different locations along the road to verify an accuracy of the detected road grade; and based on the comparison, transmit updated road grade information to the server.  However, Kava teaches these limitations.
Kava teaches a server configured to store information related to the road grade detected at different locations along a road (Kava,  [0034] “road gradient information for the entire route of the vehicle's journey may be obtained and stored in the controller memory as an off-board map of the route. The navigation system may be communicatively connected to an external server and/or network cloud…via wireless communication”), wherein the processor is further configured to: monitor changes (Kava [0085] “a change in vehicle speed over time as the vehicle systems travel over a road segment…real-time”); compare the changes in the vehicle speed with the detected road grade at the different locations along the road (Kava, [0101] “ performing the comparison at different road grades and different vehicle speed conditions”) to verify an accuracy of the detected road grade (Kava, [0062] “the confidence factor higher than a threshold…may be determined based on the average road gradient estimate”); and based on the comparison, transmit updated road grade information to the server (Kava, [0055] “updating a confidence factor of the given on-board map. In addition, the real-time gradient may be uploaded to an off-board server and an expected road gradient may be updated based on the real-time gradient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama to incorporate a server configured to store information related to the road grade detected at different locations along a road, compare the vehicle speed with the detected road grade at different locations to verify an accuracy of the detected road grade and transmit updated road information to server as taught by Kava in order to consistently determine the accuracy of measured road grades at various locations.
Regarding Claim 20, Maruyama teaches the method of claim 17.  Maruyama does not teach further comprising: storing, by a server, information related to the road grade detected at different locations along a road; monitoring, by the processor, changes in the vehicle speed in real time; comparing, by the processor, the changes in the vehicle speed with the detected road grade at the different locations along the road to verify an accuracy of the detected road grade; and based on the comparison, transmitting updated road grade information to the server.  However, Kava teaches these limitations.

Kava teaches storing, by a server, information related to the road grade detected at different locations along a road (Kava,  [0034] “road gradient information for the entire route of the vehicle's journey may be obtained and stored in the controller memory as an off-board map of the route. The navigation system may be communicatively connected to an external server and/or network cloud…via wireless communication”); monitoring, by the processor, changes in the vehicle speed in real time (Kava [0085] “a change in vehicle speed over time as the vehicle systems travel over a road segment…real-time”); comparing, by the processor, the changes in the vehicle speed with the detected road grade at the different locations along the road (Kava, [0101] “ performing the comparison at different road grades and different vehicle speed conditions”) to verify an accuracy of the detected road grade; and based on the comparison, transmitting updated road grade information to the server. (Kava, [0062] “the confidence factor higher than a threshold…may be determined based on the average road gradient estimate”); and based on the comparison, transmit updated road grade information to the server (Kava, [0055] “updating a confidence factor of the given on-board map. In addition, the real-time gradient may be uploaded to an off-board server and an expected road gradient may be updated based on the real-time gradient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama to incorporate storing, by a server, information related to the road grade detected at different locations along a road; monitoring, by the processor, changes in the vehicle speed in real time; comparing, by the processor, the changes in the vehicle speed with the detected road grade at the different locations along the road to verify an accuracy of the detected road grade; and based on the comparison, transmitting updated road grade information to the server as taught by Kava in order to consistently determine the accuracy of measured road grades at various locations.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 20140109717 A1) in view of Kava et al. (US 20170297563 A1).
Regarding Claim 12, Maruyama teaches a system for dynamically maintaining a vehicle speed during a change in road grade (Maruyama, [0052] “vehicle speed maintenance depression amount without modification, when there is a change in a road slope”, [0032] “maintain a constant speed…before the driver attempts to accelerate rapidly”), the system comprising: and a vehicle comprising: a first sensor configured to detect an amount of depression of an accelerator pedal of the vehicle (Maruyama, Fig 3 (21) - accelerator pedal sensor, [0049] “an accelerator pedal sensor…that detects the amount of depression of the accelerator pedal…as a pedal depression amount”); a second sensor configured to monitor the vehicle speed (Maruyama, Fig 3 (22) - vehicle speed sensor, [0049] “a vehicle speed sensor…that detects a traveling speed (vehicle speed V) of the motor vehicle”); and a vehicle speed control module including a processor (Maruyama, [0048] “The reaction force control unit...is constituted of a CPU…includes…a vehicle speed maintenance depression amount setting unit…that sets a vehicle speed maintenance depression amount”), and prior to receiving a user input for maintaining the vehicle speed (Maruyama, [0032] “maintain a constant speed…before the driver attempts to accelerate rapidly”), the processor configured to: determine that the accelerator pedal has been depressed within a threshold depression amount for a threshold time period (Maruyama, [0024] “the accelerator pedal reaction force control device…within a predetermined time period”); determine that the vehicle speed has been maintained within a threshold speed for the threshold time period [0057] “The cruising state determination unit…determines that the motor vehicle is in the cruising state when the vehicle speed V is maintained within a predetermined vehicle speed range (e.g., maximum vehicle speed Vmax-minimum vehicle speed Vmin&lt;5 km/h) for a predetermined time period (e.g., 10 sec)”); automatically adjust a load on a power source of the vehicle to maintain the vehicle speed during the change in the road grade (Maruyama, [0053] “vehicle speed maintenance depression amount…is determined such that a drive force sufficient to maintain a constant speed can be obtained even when there is some change in the traveling state of the motor vehicle, such as the road slope”).  

Maruyama does not teach a server configured to store information related to the road grade detected at different locations along a road; compare the changes in the vehicle speed with the detected road grade at the different locations along the road to verify an accuracy of the detected road grade; and based on the comparison, transmit updated road grade information to the server; monitor changes in the vehicle speed in real time. However, Kava teaches these limitations.

Kava teaches a server configured to store information related to the road grade detected at different locations along a road (Kava,  [0034] “road gradient information for the entire route of the vehicle's journey may be obtained and stored in the controller memory as an off-board map of the route. The navigation system may be communicatively connected to an external server and/or network cloud…via wireless communication”); compare the changes in the vehicle speed with the detected road grade at the different locations along the road (Kava, [0101] “ performing the comparison at different road grades and different vehicle speed conditions”)  to verify an accuracy of the detected road grade (Kava, [0062] “the confidence factor higher than a threshold…may be determined based on the average road gradient estimate”); and based on the comparison, transmit updated road grade information to the server (Kava, [0055] “updating a confidence factor of the given on-board map. In addition, the real-time gradient may be uploaded to an off-board server and an expected road gradient may be updated based on the real-time gradient”); and monitor changes in the vehicle speed in real time (Kava [0085] “a change in vehicle speed over time as the vehicle systems travel over a road segment…real-time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama to incorporate a server configured to store information related to the road grade detected at different locations along a road; compare the changes in the vehicle speed with the detected road grade at the different locations along the road to verify an accuracy of the detected road grade; and based on the comparison, transmit updated road grade information to the server; monitor changes in the vehicle speed in real time as taught by Kava in order to consistently determine the accuracy of measured road grades at various locations.
Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 20140109717 A1) in view of Kava et al. (US 20170297563 A1) in further view of Kim et al. (US 20200353925 A1).
Regarding Claim 13, Murayama teaches the system of claim 12, wherein automatically adjusting the load on the power source comprises: automatically adjusting the load on the power source (Maruyama, [0053] “vehicle speed maintenance depression amount…is determined such that a drive force sufficient to maintain a constant speed can be obtained even when there is some change in the traveling state of the motor vehicle, such as the road slope”).  

Maruyama does not teach determining whether the change in the road grade is less than a threshold grade; and based on a determination that the change in the road grade is less than the threshold grade.  However, Kim teaches these limitations.

Kim teaches determining whether the change in the road grade is less than a threshold grade (Kim, [0134] “the control unit 100 determines whether the road having a gradient less than the predetermined value”); and based on a determination that the change in the road grade is less than the threshold grade (Kim, [0134] “upon determining that the gradient of the road on which the vehicle…is located is less than the predetermined value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama to include determining whether the change in the road grade is less than a threshold grade as taught by Kim in order to prevent collision by delaying “the time point of stopping the vehicle…until a road having no inclination or having a gradient less than or equal to a predetermined value is secured with a predetermined distance”(Kim, [0135]).
Regarding Claim 14, Maruyama teaches the system of claim 12.  Maruyama teaches wherein the processor is further configured to determine whether the change in the road grade is less than a threshold grade.  However, Kim teaches this limitation (Kim, [0134] “the control unit…determines whether the road having a gradient less than the predetermined value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama to include determine whether the change in the road grade is less than a threshold grade as taught by Kim in order to prevent collision by delaying “the time point of stopping the vehicle…until a road having no inclination or having a gradient less than or equal to a predetermined value is secured with a predetermined distance”(Kim, [0135]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 20140109717 A1) in view of Kava et al. (US 20170297563 A1) in further view of Kim et al. (US 20200353925 A1) and Lian et al. (US 20160280204 A1).
Regarding Claim 15, Maruyama teaches the system of claim 14, wherein the processor (Maruyama, [0048] “The reaction force control unit…is constituted of a CPU” ).  Maruyama does not teach based on a determination that the change in the road grade is greater than the threshold grade.  However, Kim teaches this limitation (Kim, [0129] “when the road on which the vehicle…is located has a gradient.…equal to or greater than a predetermined value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama to include determination that the change in the road grade is greater than the threshold grade as taught by Kim in order to “may search for a different position for stopping the vehicle…without starting the control of stopping the travel of the vehicle” (Kim, [0127]).
Maruyama also does not teach determine whether the change in the road grade is greater than a second threshold grade, the second threshold grade being greater than the threshold grade.  However, Lian teaches these limitations.
Lian teaches determine whether the change in the road grade is greater than a second threshold grade (Lian, Fig 6 Step S609), the second threshold grade being greater than the threshold grade (Lian, [0052] “the road is descent and the slope of the road is greater than or equal to a second slope threshold.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama to include a second road grade threshold as taught by Lian in order to determine the load needed from the power source to maintain the vehicle speed at various locations.
Regarding Claim 16, Murayama teaches the method of claim 15, wherein the processor is further configured to: determine whether a subsequent indication is received from the first sensor that the accelerator pedal is depressed; and based on a determination that the subsequent indication is received from the first sensor, automatically adjust the load on the power source to maintain the vehicle speed during the change in the road grade.  

Murayama does not teach based on a determination that the change in the road grade is less than the second threshold grade.  However, Lian teaches this limitation (Lian, [0099] “ the slope of the road is less than a second slope threshold“).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama to include a determination that the change in the road grade is less than the second threshold grade as taught by Lian in order to determine the load needed from the power source to maintain the vehicle speed at various locations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogawa et al. (US 20190389510 A1) discloses the accelerator pedal has been depressed within a threshold depression amount (Ogawa, [0085] “the accelerator pedal depression amount and a target acceleration/target deceleration in the normal pedal mode and the single pedal mode”).
D’Amato et al. (US 20170080931 A1) discloses maintain the vehicle speed during the change in the road grade (D’Amato, [0086] “possible to increase or maintain vehicle speed on flat or negative road grades”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662